Citation Nr: 0524340	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than January 6, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1972 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations in September and 
December 2000 by the Togus, Maine, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In December 2002, 
the appellant provided testimony at a video conference 
hearing before the undersigned.  A transcript of that video 
conference hearing is of record.  

In April 2003, the Board denied the appellant's claim for an 
earlier effective date for service connection for PTSD and 
his claim of clear and unmistakable error (CUE) in a March 
1980 decision denying service connection for psychiatric 
disability.  Subsequently, an appeal was taken to the U. S. 
Court of Appeals for Veterans Claims (Court).  In November 
2003, the parties filed a joint motion in which the appeal 
concerning the CUE issue was withdrawn, and joint arguments 
were advanced concerning the earlier effective date issue.  
By Order dated in December 2003, the Court granted the joint 
motion of the parties and vacated the portion of the Board's 
decision denying an earlier effective date for the grant of 
service connection for PTSD.  The case was last before the 
Board in September 2004, when it was remanded for further 
development which has now been completed.  


FINDINGS OF FACT

1.  The appellant's initial claim seeking service connection 
for a psychiatric disability was denied by an unappealed 
rating action dated in March 1980.  

2.  The Board has already held that the administratively 
final March 1980 rating action does not reflect CUE in 
denying service connection for a psychiatric disability.  

3.  Thereafter, a claim to reopen, to include an informal 
claim to reopen, was not received prior to January 6, 2000.

4.  The new and material evidence warranting reopening of the 
claim included no service department records.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than January 6, 
2000, for the grant of service connection for PTSD is not 
established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that the appellant should submit 
if he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letters addressed to the appellant by 
VA dated January 21, August 3 and October 31, 2000; June 12, 
2001; February 3 and November 29, 2004.  In the latter 
letter, the RO specifically asked the appellant to identify 
any informal claim received prior to January 6, 2000, or to 
submit any evidence which tended to substantiate his 
contention that such an informal claim was received prior to 
January 6, 2000.  Moreover, since the veteran was informed of 
the evidence that would be pertinent to his claim and 
requested to submit such evidence or provide the information 
necessary to enable the RO to obtain such evidence, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, all relevant VA medical records have been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence.  In January 2005, the 
appellant stated that he had no more evidence to submit.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in September 2000, shortly before the 
enactment of the VCAA in November of that year.  
Subsequently, notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in February 2005 after the final VCAA letter 
was issued in November 2004 without response from the 
appellant or his representative.  There is no indication or 
reason to believe that that the ultimate decision of the RO 
on the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  Any remaining procedural errors would 
constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

In general, the effective date of an award of compensation 
benefits will be the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of compensation benefits based 
upon new and material evidence, other than service department 
records, received after a prior final denial will be the date 
of receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

The effective date of an award of compensation benefits based 
upon a reopened claim will be the date of receipt of the 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a) (2004).  

In the present case, entitlement to service connection for 
PTSD was granted based upon new and material evidence, other 
than service department records, received in connection with 
a reopened claim filed on January 6, 2000.  The appellant's 
initial claim seeking service connection for a psychiatric 
disability had been denied by an unappealed, final rating 
action dated in March 1980 on the grounds that the 
appellant's currently diagnosed anxiety neurosis was not 
shown to be etiologically related to service.  The Board has 
subsequently held that this determination was not based on 
CUE.  

The evidence of record does not reflect any informal claim 
earlier than January 6, 2000, seeking to reopen the 
previously denied claim seeking service connection for PTSD.  
VA outpatient treatment records dating from December 1999 
onwards have been obtained and reviewed.  The treatment notes 
dated in December 1999 indicate that this was the appellant's 
first visit to the VA Mental Health Clinic (MHC), and a 
search has produced no earlier VA medical treatment records 
pertaining to the appellant's PTSD.  Because the appellant's 
earlier service connection claim was not denied for the 
reason that the psychiatric disability was not compensable in 
degree, these VA medical treatment records do not constitute 
an informal claim seeking to reopen the claim pursuant to 
38 C.F.R. § 3.157.  Although it was noted by a VA triage 
nurse on December 23, 1999, that the appellant now had a 
lawyer and was trying to get service-connected, this refers 
to the formal claim filed later on January 6, 2000; it is not 
a communication addressed to the RO indicating an intent to 
claim compensation benefits for PTSD as of December 23, 1999.  
None of these VA medical records indicate an intention by the 
appellant to claim service connection for PTSD earlier than 
January 6, 2000.  Moreover, the appellant and his attorney 
have not responded to a specific request by the Togus RO on 
November 29, 2004, to identity an informal claim dating from 
earlier than January 6, 2000.  Under these circumstances, 
where a preponderance of the evidence is unfavorable to the 
claim, an effective date earlier than January 6, 2000, is not 
warranted.  


ORDER

An effective date earlier than January 6, 2000, for the grant 
of service connection for PTSD is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


